DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because all figures (especially the reference numbers) lacks sufficient quality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-5, 7-8 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. US 2019/0179098.
Regarding claim 1, Yang teaches an imaging lens (at least in Fig. 10) comprising: a lens (Fig. 10: L1 to L6) provided with an effective optical surface (the middle portion of the lenses i.e., L1 to L6 which is optically active) and an edge region (the edge portion of lenses L1 to L6 which abuts against the lens barrel and the non-optical parts of lenses L1 to L6) formed surrounding the effective optical surface (see Fig. 10: L1 to L6 possesses a middle portion and edge portion); and 
a lens barrel (Fig. 10: 200) configured to accommodate and hold the lens (L1 to L6), wherein the lens has the edge region with an outline formed in a polygonal shape (as shown in Fig. 10: L5 and L6 has a polygonal shape on their outer edge), 
the lens barrel (200) has an inner circumferential surface with at least one linear portion (Fig. 4 and para [0103]: teaches the inner surface of lens barrel 200 having a linear portion 210) formed in a position to accommodate the lens (see Fig. 4: the inner portion 210 of the lens barrel 200 accommodate lens 100), the at least one linear portion (210) corresponding to at least one linear portion formed in an outline of the lens (141) (see Fig. 4), and the lens barrel has an outline with a linear portion formed parallel to the linear portion formed in the inner circumferential surface of the lens barrel (see annotated figure below). 
[AltContent: textbox (An outline with a linear portion formed parallel to the linear portion)][AltContent: textbox (Linear portion formed in the inner circumferential surface of the lens barrel.)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    430
    650
    media_image1.png
    Greyscale


Regarding claim 2, Yang teaches the imaging lens according to claim 1, wherein the imaging lens is configured with a plurality of the lenses (Fig. 10: L1 to L6), and at least two lenses disposed on an object side have respective outlines formed in a polygonal shape with same number of vertices and are disposed in a same phase on an optical axis as a central axis of rotation (L5 and L6 of Fig. 10). 
Regarding claim 3, Yang teaches the imaging lens according to claim 1, wherein the lens has the edge region with the outline formed in a regular polygonal shape (See Fig. 10: L5 and L6). 
Regarding claim 4, Yang teaches the imaging lens according to claim 3, wherein each of the lenses has an annular inclined surface formed outside the effective optical surface on a surface facing each other, and the annular inclined surfaces are fitted to each other to align central axes of the lenses (Fig. 3 and para [0080]: teaches lens having a flange portion 130 for fixing the lens to another lens or another component of the imaging lens). 
Regarding claim 5, Yang teaches the imaging lens according to claim 1, wherein each lens has a cut end of a gate for injection molding formed inside of a maximum outline of the 
Regarding claim 7, Yang teaches a camera module comprising the imaging lens according to claim 1 (see Figs. 16A and 16B). 
Regarding claim 8, Yang teaches the imaging lens according to claim 2, wherein the lens has the edge region with the outline formed in a regular polygonal shape (See Fig. 10: L5 and L6). 
Regarding claim 9, Yang teaches the imaging lens according to claim 2, wherein each lens has a cut end of a gate for injection molding formed inside of a maximum outline of the polygonal shape in at least one vertex of the polygonal shape (Fig. 2 and para [0083] and para [0091]). 
Regarding claim 11, Yang teaches the imaging lens according to claim 8, wherein each of the lenses has an annular inclined surface formed outside the effective optical surface on a surface facing each other, and the annular inclined surfaces are fitted to each other to align central axes of the lenses (Fig. 3 and para [0080]: teaches lens having a flange portion 130 for fixing the lens to another lens or another component of the imaging lens).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 1 and 2 above, and further in view of Chou US 2019/0235140.
Regarding claim 6, Yang teaches the imaging lens according to claim 1, but fails to explicitly teach wherein each lens has a minimum distance between the effective optical surface and the outline of the edge region is 0.1 mm or more. 
In the same field of endeavor, Chou teaches an imaging lens wherein the lens has a minimum distance between the effective optical surface and the outline of the edge region is 0.1 mm or more (Fig. 1E: depicts a lens element 112 having an optical effective optical surface ϕbi with a diameter of 2.32 mm (Table in para [0076]), and outline edge region ϕL with a diameter of 3.78 mm (Table in para [0076]), and the minimum distance between the effective optical surface and the outline of the edge region is 3.78 mm – 2.32 mm = 1.46 mm which is greater than the claimed range of 0.1 mm). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the minimum distance between the effective optical surface and the outline of the edge region to the claimed range of 0.1 mm or more as taught by Chou in order to enhance better assembling of the lens by providing more fitting surfaces between adjacent lenses.  
Regarding claim 10, Yang teaches the imaging lens according to claim 2, wherein each lens has a minimum distance between the effective optical surface and the outline of the edge region is 0.1 mm or more. 
In the same field of endeavor, Chou teaches an imaging lens wherein the lens has a minimum distance between the effective optical surface and the outline of the edge region is 0.1 mm or more (Fig. 1E: depicts a lens element 112 having an optical effective optical surface ϕbi with a diameter of 2.32 mm (Table in para [0076]), and outline edge region ϕL with a diameter of 3.78 mm (Table in para [0076]), and the minimum distance between the effective optical surface and the outline of the edge region is 3.78 mm – 2.32 mm = 1.46 mm which is greater than the claimed range of 0.1 mm). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the minimum distance between the effective optical surface and the outline of the edge region to the claimed range of 0.1 mm or more as taught by Chou in order to enhance better assembling of the lens by providing more fitting surfaces between adjacent lenses.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0179103 teaches the structure of claim 1. 
US 2019/0174032 teaches some limitation of claim 1. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EPHREM Z MEBRAHTU/            Examiner, Art Unit 2872